Exhibit 10.1

SUBORDINATED

NOTE PURCHASE AGREEMENT

Dated as of             , 2013



--------------------------------------------------------------------------------

SUBORDINATED NOTE PURCHASE AGREEMENT

This SUBORDINATED NOTE PURCHASE AGREEMENT (this “Agreement”) is dated as of
            , 2013, and is made by and among VantageSouth Bancshares, Inc.
(“Borrower”), and the several lenders named on Schedule I hereto (each a
“Lender” and collectively, the “Lenders”).

R E C I T A L S:

Borrower is a Delaware corporation that is the sole stockholder of VantageSouth
Bank, a North Carolina banking corporation (“Bank”).

Borrower has requested that the Lenders purchase from Borrower $         in
subordinated debt (the “Subordinated Debt”) that is intended to qualify as
Tier 2 Capital (as defined herein).

Borrower has engaged Sandler O’Neill & Partners, L.P., as its exclusive
placement agent (“Placement Agent”) for the offering of the Subordinated Debt.

Borrower and Lenders are executing and delivering this Agreement in reliance
upon the exemption from securities registration afforded by Section 4(a)(2) of
the Securities Act of 1933, as amended, and Rule 506 of Regulation D as
promulgated by the United States Securities and Exchange Commission under the
Securities Act.

Lender is willing to purchase from Borrower subordinated notes as set forth in
Schedule I in the aggregate principal amount of $         (the “Subordinated
Note Amount”) in accordance with the terms, subject to the conditions and in
reliance on, the recitals, representations, warranties, covenants and agreements
set forth herein and in the Subordinated Notes (as defined herein).

The Subordinated Notes will be subject to the provisions of that certain Fiscal
and Paying Agency Agreement of even date herewith between Borrower and
Wilmington Trust, National Association (the “Fiscal and Paying Agency
Agreement”).

THEREFORE, in consideration of the mutual covenants, conditions and agreements
herein contained, the parties hereto hereby agree as follows:

A G R E E M E N T:

1. DEFINITIONS.

1.1. Defined Terms. The following capitalized terms generally used in this
Agreement and in the Subordinated Notes have the meanings defined or referenced
below. Certain other capitalized terms used only in specific sections of this
Agreement may be defined in such sections.



--------------------------------------------------------------------------------

“Affiliate(s)” means, with respect to any Person, such Person’s immediate family
members, partners, members or parent and subsidiary corporations, and any other
Person directly or indirectly controlling, controlled by, or under common
control with, said Person and their respective Affiliates, and solely in the
case of Lenders and their Affiliates, members, shareholders, directors,
officers, employees, agents and representatives. For purposes of this Agreement,
the Subordinated Notes and the Fiscal and Paying Agency Agreement, Affiliate
shall not include stockholders of Piedmont Community Bank Holdings, Inc.

“Bank” has the meaning set forth in the recitals hereto.

“Borrower” has the meaning set forth in the preamble hereto and shall include
any successor to Borrower by merger or consolidation.

“Borrower Financial Statements” has the meaning set forth in Section 4.4.

“Borrower’s Liabilities” means Borrower’s obligations under this Agreement and
the Subordinated Notes.

“Borrower’s Reports” means its (i) its Annual Report on Form 10-K for the fiscal
year ended December 31, 2012, as filed with the Securities and Exchange
Commission (“SEC”), (ii) its Definitive Proxy Statement on Schedule 14A related
to its 2013 Annual Meeting, as filed with the SEC, (iii) any Current Report on
Form 8-K, as filed or furnished by it with the SEC since January 1, 2013, or
(iv) its Quarterly Reports on Form 10-Q for the periods ending on March 31, 2013
and June 30, 2013, as filed with the SEC.

“Business Day” means any day other than a Saturday, Sunday or any other day on
which banking institutions in North Carolina are permitted or required by any
applicable law or executive order to close.

“Closing” has the meaning set forth in Section 2.5.

“Closing Date” means August 12, 2013.

“Condition or Release” means any presence, use, storage, transportation,
discharge, disposal, release or threatened release of any Hazardous Materials.

“Disbursement” has the meaning set forth in Section 3.1.

“DTC” has the meaning set forth in Section 7.3.

“Equity Interest” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation and any
and all warrants, options or other rights to purchase any of the foregoing.

“Event of Default” has the meaning set forth in the Subordinated Notes.

“FDIC” means the Federal Deposit Insurance Corporation.

 

2



--------------------------------------------------------------------------------

“Fiscal and Paying Agent Agreement” has the meaning set forth in the recitals
hereto.

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America.

“Governmental Agency(ies)” means, individually or collectively, any federal,
state, county or local governmental department, commission, board, regulatory
authority or agency with jurisdiction over Borrower or Bank, as applicable.

“Governmental Licenses” has the meaning set forth in Section 4.3.

“Hazardous Materials” means oil, flammable explosives, asbestos, urea
formaldehyde insulation, polychlorinated biphenyls, radioactive materials,
hazardous wastes, toxic or contaminated substances or similar materials,
including, without limitation, any substances which are “hazardous substances,”
“hazardous wastes,” “hazardous materials” or “toxic substances” under the
Hazardous Materials Laws and/or other applicable environmental laws, ordinances
or regulations.

“Hazardous Materials Laws” mean any laws, regulations, permits, licenses or
requirements pertaining to the protection, preservation, conservation or
regulation of the environment which relates to real property, including: the
Clean Air Act, as amended, 42 U.S.C. Section 7401 et seq.; the Federal Water
Pollution Control Act, as amended, 33 U.S.C. Section 1251 et seq.; the Resource
Conservation and Recovery Act of 1976, as amended, 42 U.S.C. Section 6901 et
seq.; the Comprehensive Environment Response, Compensation and Liability Act of
1980, as amended (including the Superfund Amendments and Reauthorization Act of
1986), 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, as
amended, 15 U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act,
as amended, 29 U.S.C. Section 651, the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and
Health Act of 1977, as amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking
Water Act, 42 U.S.C. Section 300f et seq.; and all comparable state and local
laws, laws of other jurisdictions or orders and regulations.

“Holder” has the meaning set forth in Section 7.2.8.1.

“Holders’ Counsel” has the meaning set forth in Section 7.2.8.2.

“Indebtedness” means and includes: (a) all items arising from the borrowing of
money that, according to GAAP as in effect from time to time, would be included
in determining total liabilities as shown on the consolidated balance sheet of
Borrower or any Subsidiary of Borrower; and (b) all obligations secured by any
lien in property owned by Borrower whether or not such obligations shall have
been assumed; provided, however, Indebtedness shall not include deposits or
other indebtedness created, incurred or maintained in the ordinary course of
Borrower’s business (including, without limitation, federal funds purchased,
advances from any Federal Home Loan Bank, secured deposits of municipalities,
letters of credit issued by Borrower’s depository institution and repurchase
arrangements) and consistent with customary banking practices and applicable
laws and regulations.

 

3



--------------------------------------------------------------------------------

“Leases” means all leases, licenses or other documents providing for the use or
occupancy of any portion of any Property, including all amendments, extensions,
renewals, supplements, modifications, sublets and assignments thereof and all
separate letters or separate agreements relating thereto.

“Lenders” has the meaning set forth in the preamble hereto.

“Material Adverse Effect” means, with respect to any Person, any change or
effect that (i) is or would be reasonably likely to be material and adverse to
the financial position, results of operations, business or prospects of such
Person or its Subsidiaries, or (ii) would materially impair the ability of any
Person to perform its respective obligations under this Agreement or the
Subordinated Notes, or otherwise materially impede the consummation of the
transactions contemplated hereby; provided, however, that “Material Adverse
Effect” shall not be deemed to include the impact of (1) changes in banking and
similar laws, rules or regulations of general applicability or interpretations
thereof by Governmental Agencies, (2) changes in GAAP or regulatory accounting
requirements applicable to financial institutions and their holding companies
generally, (3) changes after the date of this Agreement in general economic or
capital market conditions affecting financial institutions or their market
prices generally and not specifically related to Borrower, Bank or Lenders,
(4) direct effects of compliance with this Agreement on the operating
performance of Borrower, Bank or Lenders, including expenses incurred by
Borrower, Bank or Lenders in consummating the transactions contemplated by this
Agreement, and (5) the effects of any action or omission taken by Borrower with
the prior written consent of Lenders, and vice versa, or as otherwise
contemplated by this Agreement and the Subordinated Notes.

“Maturity Date” means August 12, 2023.

“Paying Agent” means Wilmington Trust, National Association.

“Person” means an individual, a corporation (whether or not for profit), a
partnership, a limited liability company, a joint venture, an association, a
trust, an unincorporated organization, a government or any department or agency
thereof (including a Governmental Agency) or any other entity or organization.

“Placement Agent” means Sandler O’Neill & Partners, L.P.

“Property” means any real property owned or leased by Borrower or any Affiliate
or Subsidiary.

“Registrable Securities” has the meaning set forth in Section 7.2.8.3.

“Registration Document” has the meaning set forth in Section 8.1.

“Registration Expenses” has the meaning set forth in Section 7.2.8.4.

“Rule 501(a)” has the meaning set forth in Section 6.5.

“SEC” means Securities and Exchange Commission.

 

4



--------------------------------------------------------------------------------

“Securities Act” has the meaning set forth in Section 4.6.6.

“Selling Expenses” has the meaning set forth in Section 7.2.8.5.

“Subordinated Debt” has the meaning set forth in the recitals hereto.

“Subordinated Note” means the Subordinated Note (or collectively, the
“Subordinated Notes”) in the form attached as Exhibit A hereto, as amended,
restated, supplemented or modified from time to time and each Subordinated Note
delivered in substitution or exchange for such Subordinated Note.

“Subordinated Note Amount” has the meaning set forth in the recitals hereto.

“Subsidiary” means with respect to any Person, any corporation or entity in
which a majority of the outstanding Equity Interest is directly or indirectly
owned by such Person.

“Tier 2 Capital” has the meaning given to the term “Tier 2 capital” in Appendix
A to 12 C.F.R. Part 225 (“Capital Adequacy Guidelines for Bank Holding
Companies: Risk-Based Measure”), as amended, modified and supplemented and in
effect from time to time or any replacement thereof.

“Y-9C” has the meaning set forth in Section 4.4.

1.2. Interpretations. The foregoing definitions are equally applicable to both
the singular and plural forms of the terms defined. The words “hereof”, “herein”
and “hereunder” and words of like import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The word “including” when used in this Agreement without the phrase
“without limitation,” shall mean “including, without limitation.” All references
to time of day herein are references to eastern time unless otherwise
specifically provided. All references to the Agreement and Subordinated Notes
shall be deemed to be to such documents as amended, modified or restated from
time to time. With respect to any reference in this Agreement to any defined
term, (a) if such defined term refers to a Person, then it shall also mean all
heirs, legal representatives and permitted successors and assigns of such
Person, and (b) if such defined term refers to a document, instrument or
agreement, then it shall also include any replacement, extension or other
modification thereof.

1.3. Exhibits Incorporated. All Exhibits attached are hereby incorporated into
this Agreement.

2. SUBORDINATED DEBT.

2.1. General Matters.

2.1.1 Certain Terms. Subject to the terms and conditions herein contained,
Borrower proposes to issue and sell to the Lenders, severally and not jointly,
Subordinated Notes in an amount equal to the Subordinated Note Amount. Lenders,
severally and not jointly, each agree to purchase the Subordinated Debt from
Borrower on the Closing Date in accordance with the terms of, and subject to the
conditions and provisions set forth in, this Agreement, the

 

5



--------------------------------------------------------------------------------

Subordinated Notes and the Fiscal and Paying Agency Agreement. The Subordinated
Debt shall be disbursed in accordance with Section 3.1. The Subordinated Debt
shall bear interest per annum as set forth in the Subordinated Note. The unpaid
principal balance of the Subordinated Debt plus all accrued but unpaid interest
thereon shall be due and payable on the Maturity Date, or such earlier date on
which such amount shall become due and payable on account of acceleration by
Lenders in accordance with the terms of the Subordinated Notes, the Fiscal and
Paying Agency Agreement or this Agreement.

2.1.2 Subordination. The Subordinated Notes shall be subordinated in accordance
with the subordination provisions set forth therein.

2.2. The Subordinated Notes. The obligation of the Borrower shall be further
evidenced by the Subordinated Notes.

2.3. Maturity Date. On the Maturity Date, all sums due and owing under this
Agreement and the Subordinated Notes shall be repaid in full. Borrower
acknowledges and agrees that Lenders have not made any commitments, either
express or implied, to extend the terms of the Subordinated Notes past their
Maturity Date, and shall not extend such terms beyond the Maturity Date unless
Borrower and Lenders hereafter specifically otherwise agree in writing.

2.4. Unsecured Facility. The obligations of Borrower to Lenders under the
Subordinated Notes shall be unsecured.

2.5. The Closing. The execution and delivery of the Agreement and Subordinated
Notes (the “Closing”) shall occur at the offices of the Borrower at 10:00 a.m.
(local time) on the Closing Date, or at such other place or time or on such
other date as the parties hereto may agree.

2.6. Payments. Borrower agrees that matters concerning payments and application
of payments shall be as set forth in the Fiscal and Paying Agency Agreement,
this Agreement and in the Subordinated Notes.

2.7. Right of Offset. Each Lender hereby expressly waives any right of offset it
may have against Borrower.

3. DISBURSEMENT.

3.1. Disbursement. At the Closing Date, assuming all of the terms and conditions
set forth in Section 3.2 have been satisfied by Borrower and Borrower has
executed and delivered to Lenders each of the Agreement and the Subordinated
Notes and any other related documents in form and substance reasonably
satisfactory to Lenders, Lenders shall disburse the Subordinated Note Amount to
Borrower for the Subordinated Notes (the “Disbursement”).

 

6



--------------------------------------------------------------------------------

3.2. Conditions Precedent to Disbursement. In conjunction with and as additional
(but independent) supporting evidence for certain of the covenants,
representations and warranties made by Borrower herein, prior to and as a
condition of the Disbursement, Borrower shall deliver or cause to be delivered
to Lenders each of the following:

3.2.1 Transaction Documents. The Agreement, the Subordinated Notes and the
Fiscal and Paying Agency Agreement.

3.2.2 Authority Documents.

3.2.2.1 A copy, certified by the Secretary, Clerk, Assistant Secretary or
Assistant Clerk of Borrower, of the charter of Borrower;

3.2.2.2 A good standing certificate of Borrower issued by the appropriate
secretary of state or Governmental Agency;

3.2.2.3 A copy, certified by the Secretary, Clerk, Assistant Secretary or
Assistant Clerk of Borrower, of the Bylaws of Borrower;

3.2.2.4 A copy, certified by the Secretary, Clerk, Assistant Secretary or
Assistant Clerk of Borrower, of the resolutions of the board of directors of
Borrower authorizing the execution, delivery and performance of this Agreement
and the Subordinated Notes; and

3.2.2.5 An incumbency certificate of the Secretary, Clerk, Assistant Secretary
or Assistant Clerk of Borrower certifying the names of the officer or officers
of Borrower authorized to sign this Agreement, the Subordinated Notes and the
other documents provided for in this Agreement, together with a sample of the
true signature of each such officer (a Lender may conclusively rely on such
certificate until formally advised by a like certificate of any changes
therein).

3.2.3 Other Requirements. Such other additional information regarding Borrower,
Bank, any other Subsidiary and their respective assets, liabilities (including
any liabilities arising from, or relating to, legal proceedings) and contracts
as a Lender may reasonably require.

3.2.4 Other Documents. Such other certificates, affidavits, schedules,
resolutions, opinions, notes and/or other documents which are provided for
hereunder or as a Lender may reasonably request.

4. REPRESENTATIONS AND WARRANTIES OF BORROWER.

Borrower hereby represents and warrants to each Lender as follows:

4.1. Organization and Authority.

4.1.1 Organization Matters. Borrower is validly existing and in good standing
under the laws of Delaware and has all requisite corporate power and authority,
and possesses all licenses necessary, to conduct business and activities as
presently conducted, to own its properties and to perform its obligations under
this Agreement. The deposit accounts of Bank are insured by the FDIC up to
applicable limits. Bank has not received any notice or other information
indicating that Bank is not an “insured depository institution” as defined in
12 U.S.C. Section 1813, nor has any event occurred which could reasonably be
expected to adversely affect the status of Bank as an FDIC-insured institution.
Borrower and its Subsidiaries

 

7



--------------------------------------------------------------------------------

have made payment of all franchise and similar taxes in all of the respective
jurisdictions in which they are incorporated, chartered or qualified, except for
any such taxes (i) where the failure to pay such taxes will not have a Material
Adverse Effect on Borrower, (ii) the validity of which is being contested in
good faith or (iii) for which proper reserves have been set aside on the books
of Borrower or any applicable Subsidiary, as the case may be.

4.1.2 Capital Stock and Related Matters. All of the outstanding capital stock of
Bank is owned beneficially and of record by Borrower and has been duly
authorized and validly issued and is fully paid and nonassessable. There are, as
of the date hereof, no outstanding options, rights, warrants or other agreements
or instruments obligating Bank to issue, deliver or sell, or cause to be issued,
delivered or sold, additional shares of the capital stock of Bank or obligating
Bank to grant, extend or enter into any such agreement or commitment to any
Person other than Borrower.

4.1.3 Subsidiaries. Each Subsidiary of Borrower is validly existing and in good
standing under the laws of its jurisdiction or organization, and each Subsidiary
has all requisite power and authority, corporate or otherwise, and possesses all
material licenses necessary, to conduct its business and own its properties.

4.2. No Impediment to Transactions.

4.2.1 Transaction is Legal and Authorized. The issuance of the Subordinated
Debt, the borrowing of the principal amount of the Subordinated Notes, the
execution of this Agreement and the Subordinated Notes and compliance by
Borrower with all of the provisions of this Agreement and the Subordinated Notes
are within the corporate and other powers of Borrower. This Agreement and the
Subordinated Notes have been duly authorized, executed and delivered, and,
assuming due authorization, execution and delivery by the other parties thereto,
are the legal, valid and binding obligations of Borrower, enforceable in
accordance with their terms.

4.2.2 No Defaults or Restrictions. Neither the execution and delivery of the
Agreement or the Subordinated Notes nor compliance with their terms and
conditions will (a) violate, conflict with or result in a breach of, or
constitute a default under: (i) any of the terms, obligations, covenants,
conditions or provisions of any corporate restriction or of any contract,
agreement, indenture, mortgage, deed of trust, pledge, bank loan or credit
agreement, charter, bylaw or any other agreement or instrument to which
Borrower, Bank or any other Subsidiary is now a party or by which any of them or
any of their properties may be bound or affected; (ii) any judgment, order,
writ, injunction, decree or demand of any court, arbitrator, grand jury, or
Governmental Agency; or (iii) any statute, rule or regulation applicable to
Borrower or Bank, except, in each such case, for such violations and conflicts
that would not reasonably be expected to have, singularly or in the aggregate, a
Material Adverse Effect on such Person, or (b) result in the creation or
imposition of any lien, charge or encumbrance of any nature whatsoever upon any
property or asset of Borrower, Bank or any other Subsidiary. None of Borrower,
Bank or any other Subsidiary is in default in the performance, observance or
fulfillment of any of the terms, obligations, covenants, conditions or
provisions contained in any indenture or other agreement creating, evidencing or
securing Indebtedness of any kind or pursuant to which any such Indebtedness is
issued, or other agreement or instrument to which

 

8



--------------------------------------------------------------------------------

Borrower, Bank or any other Subsidiary is a party or by which Borrower, Bank or
any other Subsidiary or their respective properties may be bound or affected,
except, in each case, only such defaults that would not reasonably be expected
to have, singularly or in the aggregate, a Material Adverse Effect on Borrower,
Bank or any other Subsidiary.

4.2.3 Governmental Consent. No governmental orders, permissions, consents,
approvals or authorizations are required to be obtained by Borrower that have
not been obtained, and no registrations or declarations are required to be filed
by Borrower in connection with, or, contemplation of, the execution and delivery
of, and performance under, this Agreement and the Subordinated Notes that have
not been filed.

4.3. Possession of Licenses and Permits. Each of Borrower and the Subsidiaries
possesses such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate Governmental
Agencies necessary to conduct the business now operated by it except where the
failure to possess such Governmental Licenses would not, singularly or in the
aggregate, have a Material Adverse Effect on Borrower; each of the Borrower and
its Subsidiaries is in compliance with the terms and conditions of all such
Governmental Licenses, except where the failure so to comply would not, singly
or in the aggregate have a Material Adverse Effect on Borrower; all of the
Governmental Licenses are valid and in full force and effect, except when the
invalidity of such Governmental Licenses or the failure of such Governmental
Licenses to be in full force and effect would not have a Material Adverse Effect
on Borrower; and neither Borrower nor any Subsidiary of Borrower has received
any notice of proceedings relating to the revocation or modification of any such
Governmental Licenses.

4.4. Financial Condition.

4.4.1 Borrower Financial Statements. The financial statements of Borrower
included in the Borrower’s Reports (including the related notes, where
applicable) (i) have been prepared from, and are in accordance with, the books
and records of Borrower; (ii) fairly present in all material respects the
consolidated results of operations, cash flows, changes in stockholders’ equity
and consolidated financial position of Borrower, for the respective fiscal
periods or as of the respective dates therein set forth (subject in the case of
unaudited statements to recurring year-end audit adjustments normal in nature
and amount); (iii) complied as to form, as of their respective dates of filing
with the SEC, in all material respects with applicable accounting requirements
and with the published rules and regulations of the SEC, as applicable, with
respect thereto; and (iv) have been prepared in accordance with GAAP
consistently applied during the periods involved, except, in each case, as
indicated in such statements or in the notes thereto. The books and records of
Borrower have been, and are being, maintained in all material respects in
accordance with GAAP and any other applicable legal and accounting requirements
and reflect only actual transactions. Dixon Hughes Goodman LLP has served as
independent registered public accountant for Borrower, for all periods covered
in the Borrower Reports. Borrower does not have any material liability of any
nature whatsoever (whether absolute, accrued, contingent or otherwise and
whether due or to become due), except for those liabilities that are reflected
or reserved against on the consolidated balance sheet of Borrower included in
its Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2013
(including any notes thereto) and for liabilities incurred in the ordinary
course of business consistent with past practice since June 30, 2013 or in
connection with this Agreement and the transactions contemplated hereby.

 

9



--------------------------------------------------------------------------------

In addition, Borrower has made available to Lenders its Consolidated Financial
Statements for Holding Companies on Form FR Y-9C as of and for the period ended
June 30, 2013 (the “Y-9C”). The Y-9C presents fairly in all material respects
Borrower’s consolidated financial position at the date thereof and of its
operations and cash flows for the period then ended, subject to normal recurring
year-end adjustments.

4.4.2 Absence of Default. No event has occurred which either of itself or with
the lapse of time or the giving of notice or both, would give any creditor of
Borrower or Bank the right to accelerate the maturity of any material
Indebtedness of Borrower or Bank. Neither Borrower nor Bank is in default under
any other lease, agreement or instrument, or any law, rule, regulation, order,
writ, injunction, decree, determination or award, non-compliance with which
could reasonably be expected to result in a Material Adverse Effect on Borrower
or Bank.

4.4.3 Solvency. After giving effect to the consummation of the transactions
contemplated by this Agreement, Borrower has capital sufficient to carry on its
business and transactions and all businesses and transactions in which it is
about to engage and is solvent and able to pay its debts as they mature. No
transfer of property is being made and no indebtedness is being incurred in
connection with the transactions contemplated by this Agreement with the intent
to hinder, delay or defraud either present or future creditors of Borrower, Bank
or any other Subsidiary.

4.5. No Material Adverse Change. Since June 30, 2013, neither the business,
operations, properties nor assets of Borrower, Bank or any other Subsidiary have
been materially and adversely affected in any way, as the result of any act or
event, including, fire, explosion, accident, act of God, strike, lockout, flood,
drought, storm, earthquake, combination of workmen or other labor disturbance,
riot, activity of armed forces or of the public enemy, embargo, or
nationalization, condemnation, requisition or taking of property, or
cancellation or modification of contracts, by any domestic or foreign government
or any instrumentality or agency thereof. Since June 30, 2013, there has been no
development or event which has had or could reasonably be expected to have a
Material Adverse Effect on Borrower, Bank or any other Subsidiary other than
changes arising from transactions in the ordinary course of business, and none
of such changes has been materially adverse, whether in the ordinary course of
business or otherwise.

4.6. Legal Matters.

4.6.1 Compliance with Law. To Borrower’s knowledge, Borrower, Bank and the other
Subsidiaries have complied with all applicable statutes, rules, regulations,
orders and restrictions of any domestic or foreign government, or any
instrumentality or agency thereof, having jurisdiction over the conduct of their
respective businesses or the ownership of their respective properties, except
where any such failure to comply would not reasonably be expected to have a
Material Adverse Effect on Borrower, or any other Subsidiary.

4.6.2 Regulatory Enforcement Actions. None of Borrower, Bank, any other
Subsidiary or any of their respective officers or directors is now operating
under any restrictions,

 

10



--------------------------------------------------------------------------------

agreements, memoranda, or commitments (other than restrictions of general
application) imposed by any Governmental Agency, nor are, to Borrower’s
knowledge, (a) any such restrictions threatened or (b) any agreements, memoranda
or commitments being sought by any Governmental Agency.

4.6.3 Pending Litigation. There are no actions, suits, proceedings or written
agreements pending, or, to Borrower’s knowledge, threatened or proposed, against
Borrower, Bank or any other Subsidiary at law or in equity or before or by any
federal, state, municipal, or other governmental department, commission, board,
or other administrative agency, domestic or foreign, that, either separately or
in the aggregate, would reasonably be expected to have a Material Adverse Effect
on Borrower, Bank or any other Subsidiary or affect issuance or payment of the
Subordinated Notes; and none of Borrower, Bank or any other Subsidiary is in
default with respect to any order, writ, injunction, or decree of, or any
written agreement with, any court, commission, board or agency, domestic or
foreign, that either separately or in the aggregate, will have a Material
Adverse Effect on Borrower, Bank or any other subsidiary.

4.6.4 Environmental. No Property is or, to Borrower’s knowledge, has been a site
for the use, generation, manufacture, storage, treatment, release, threatened
release, discharge, disposal, transportation or presence of any Hazardous
Materials and neither Borrower, Bank nor any other Subsidiary has engaged in
such activities. Each Property, and Borrower, Bank and each other Subsidiary,
are in compliance with all Hazardous Materials Laws. There are no claims or
actions pending or, to Borrower’s knowledge, threatened against Borrower, Bank
or any other Subsidiary or any Property by any Governmental Agency or by any
other Person relating to any Hazardous Materials or pursuant to any Hazardous
Materials Law.

4.6.5 Brokerage Commissions. Neither Borrower nor any Affiliate of Borrower is
obligated to pay any brokerage commission or finder’s fee to any Person in
connection with the transactions contemplated by this Agreement except to
Placement Agent.

4.6.6 No Registration. It is not necessary in connection with the offer, sale
and delivery of the Subordinated Notes to Lenders to register the Subordinated
Notes under the Securities Act of 1933, as amended (the “Securities Act”).

4.6.7 Reporting Compliance. Borrower is subject to, and is in compliance in all
material respects with, the reporting requirements of Section 13 and
Section 15(d), as applicable, of the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the SEC thereunder (collectively, the
“Exchange Act”). The Borrower Reports, at the time they were or hereafter are
filed with the SEC, complied in all material respects with the requirements of
the Exchange Act and did not and do not include any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

4.7. Borrower Status.

4.7.1 Investment Company Act. Borrower is not an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.

 

11



--------------------------------------------------------------------------------

4.7.2 No Burdensome Agreements. None of Borrower, Bank or any other Subsidiary
is a party to any agreement, instrument or undertaking or subject to any other
restriction (a) which currently has a Material Adverse Effect on Borrower, Bank
or any other Subsidiary, or (b) under or pursuant to which Borrower, Bank or any
other Subsidiary is or will be required to place (or under which any other
Person may place) a lien upon any of its material properties securing
Indebtedness either upon demand or upon the happening of a condition, with or
without such demand.

4.7.3 Foreign Qualifications. Each of Borrower, Bank and the other Subsidiaries
of Borrower is duly qualified as a foreign corporation to transact business and
is each in good standing in each jurisdiction in which such qualification is
required, whether by reason of the ownership or leasing of property or the
conduct of business, except where the failure to so qualify or be in good
standing would not result in any Material Adverse Effect on Borrower, Bank and
the other Subsidiaries of Borrower, considered as one enterprise.

4.8. No Misstatement. No information, exhibit, report, schedule or document,
when viewed together as a whole, furnished by Borrower to Lenders in connection
with the negotiation, execution or performance of this Agreement contains any
untrue statement of a material fact, or omits to state a material fact or any
fact necessary to make the statements contained therein not misleading in light
of the circumstances when made or furnished to Lenders and as of the Closing
Date.

4.9. Representations and Warranties Generally. The representations and
warranties set forth in this Agreement will be true and correct (a) on the date
of this Agreement, (b) as of the date of the Disbursement, and (c) as otherwise
specifically provided herein. All representations, warranties, covenants and
agreements made in this Agreement or in any certificate or other document
delivered to Lenders by or on behalf of Borrower pursuant to or in connection
with this Agreement shall be deemed to have been relied upon by each Lender
notwithstanding a Lender’s review of any documents or materials delivered by
Borrower to a Lender pursuant to the terms hereof and notwithstanding any
investigation heretofore or hereafter made by Lenders or on their behalf (and
Borrower hereby acknowledges such reliance by each Lender) and, furthermore,
shall continue in full force and effect as long as there remains unperformed any
obligations to a Lender hereunder or under the Subordinated Notes.

5. GENERAL COVENANTS, CONDITIONS AND AGREEMENTS.

Borrower hereby further covenants and agrees with each Lender as follows:

5.1. Compliance with Transaction Documents. Borrower shall comply with, observe
and timely perform each and every one of the covenants, agreements and
obligations under the Agreement, the Subordinated Notes and the Fiscal and
Paying Agency Agreement. Borrower shall maintain the Fiscal and Paying Agent
Agreement with Wilmington Trust, National Association or a successor thereto
until such time as the principal and interest on all the Subordinated Notes
shall have been paid.

5.2. Certain Transactions; Business Operations.

 

12



--------------------------------------------------------------------------------

5.2.1 Affiliate Transactions. Borrower shall not itself, nor shall it cause,
permit or allow any Subsidiary to enter into any transaction, including, the
purchase, sale or exchange of property or the rendering of any service, with any
Affiliate of Borrower except in the ordinary course of business and pursuant to
the reasonable requirements of Borrower’s or such Affiliate’s business and upon
terms consistent with applicable laws and regulations and reasonably found by
the appropriate board(s) of directors to be fair and reasonable and no less
favorable to Borrower or such Affiliate than would be obtained in a comparable
arm’s length transaction with a Person not an Affiliate.

5.3. Compliance with Laws.

5.3.1 Generally. Borrower shall comply and cause Bank and each other Subsidiary
to comply in all material respects with all applicable statutes, rules,
regulations, orders and restrictions in respect of the conduct of their
respective businesses and the ownership of their respective properties, except,
in each case, where such noncompliance would not reasonably be expected to have
a Material Adverse Effect on Borrower, Bank and/or such other Subsidiary.

5.3.2 Regulated Activities. Borrower shall not itself, nor shall it cause,
permit or allow Bank or any other Subsidiary to (a) engage in any business or
activity not permitted by all applicable laws and regulations, except where such
business or activity would not reasonably be expected to have a Material Adverse
Effect on Borrower, Bank and/or such other Subsidiary or (b) make any loan or
advance secured by the capital stock of another bank or depository institution,
or acquire the capital stock, assets or obligations of or any interest in
another bank or depository institution, in each case other than in accordance
with applicable laws and regulations and safe and sound banking practices.

5.3.3 Taxes. Borrower shall, and shall cause Bank and any other Subsidiary to,
promptly pay and discharge all taxes, assessments and other governmental charges
imposed upon Borrower, Bank or any other Subsidiary or upon the income, profits,
or property of Borrower or any Subsidiary and all claims for labor, material or
supplies which, if unpaid, might by law become a lien or charge upon the
property of Borrower, Bank or any other Subsidiary. Notwithstanding the
foregoing, none of Borrower, Bank or any other Subsidiary shall be required to
pay any such tax, assessment, charge or claim, so long as the validity thereof
shall be contested in good faith by appropriate proceedings, and appropriate
reserves therefor shall be maintained on the books of Borrower, Bank and such
other Subsidiary.

5.3.4 Environmental Matters. Except as would not, singly or in the aggregate,
reasonably be expected to result in a Material Adverse Effect on Borrower, Bank
or any other Subsidiary, Borrower shall: (a) exercise, and cause Bank and each
other Subsidiary to exercise, due diligence in order to comply in all material
respects with all Hazardous Materials Laws; and (b) promptly take any and all
necessary remedial action in connection with any Condition or Release or
threatened Condition or Release on, under or about any Property in order to
comply in all material respects with all applicable Hazardous Materials Laws;
provided, however, that such Borrower shall not be deemed to be in breach of the
foregoing covenant if and to the extent it has not taken such remedial actions
due to (x) its diligent pursuit of an available statutory or administrative
exemption from compliance with the relevant Hazardous Materials Law from the

 

13



--------------------------------------------------------------------------------

appropriate Governmental Agency (and no penalties for non-compliance with the
relevant Hazardous Materials Law(s) shall accrue as a result of such
non-compliance, without rebate or waiver if such exemption or waiver is
granted), or (y) is actively and diligently contesting in good faith any
Governmental Agency’s order, determination or decree with respect to the
applicability or interpretation of any such relevant Hazardous Materials Law
and/or the actions required under such laws or regulations in respect of such
Condition or Release. In the event Borrower, Bank or any other Subsidiary
undertakes any remedial action with respect to such Hazardous Material on, under
or about any Property, Borrower, Bank or such other Subsidiary shall conduct and
complete such remedial action in compliance with all applicable Hazardous
Materials Laws and in accordance with the policies, orders and directives of all
Governmental Agencies.

5.3.5 Corporate Existence. Borrower shall do or cause to be done all things
reasonably necessary to maintain, preserve and renew its corporate existence and
that of Bank and the other Subsidiaries and its and their rights and franchises,
and comply in all material respects with all related laws applicable to
Borrower, Bank or the other Subsidiaries; provided, however, that Borrower may
consummate a merger or consolidation in accordance with Section 5.2.1.

5.4. Dividends, Payments, and Guarantees during Event of Default. During the
continuance of an Event of Default, Borrower agrees not to (a) declare or pay
any dividends on, or redeem, purchase, acquire or make a liquidation payment
with respect to, any of its capital stock; (b) make any payment of principal of,
or interest or premium, if any, on, or repay, repurchase or redeem any of
Borrower’s debt that ranks equal with or junior to the Subordinated Notes; or
(c) make any payments under any guarantee that ranks equal with or junior to the
Subordinated Notes, other than (i) any dividends or distributions in shares of,
or options, warrants or rights to subscribe for or purchase shares of,
Borrower’s common stock; (ii) any declaration of a dividend in connection with
the implementation of a stockholders’ rights plan, or the issuance of stock
under any such plan in the future, or the redemption or repurchase of any such
rights pursuant thereto; (iii) as a result of a reclassification of Borrower’s
capital stock or the exchange or conversion of one class or series of Borrower’s
capital stock for another class or series of Borrower’s capital stock; (iv) the
purchase of fractional interests in shares of Borrower’s capital stock pursuant
to the conversion or exchange provisions of such capital stock or the security
being converted or exchanged; (v) purchases of Borrower’s common stock related
to the issuance of common stock or rights under any of benefit plans for
Borrower’s directors, officers or employees or any of Borrower’s dividend
reinvestment plans; or (vi) distributions to common stock shareholders of
Borrower in an amount sufficient to enable such shareholders to pay any personal
tax liability associated with the income earned by Borrower, the Bank and any
other Subsidiaries.

5.5. Tier 2 Capital. If all or any portion of the Subordinated Notes ceases to
be deemed to be Tier 2 Capital, other than due to the limitation imposed on the
capital treatment of subordinated debt during the five years immediately
preceding the Maturity Date of the Subordinated Notes, the Borrower will
immediately notify the Paying Agent and the Lenders, and thereafter the Borrower
and the Lenders will work together in good faith to execute and deliver all
agreements as reasonably necessary in order to restructure the applicable
portions of the obligations evidenced by the Subordinated Notes to qualify as
Tier 2 Capital.

 

14



--------------------------------------------------------------------------------

5.6. Absence of Control. It is the intent of the parties to this Agreement that
in no event shall Lenders, by reason of this Agreement or the Subordinated
Notes, be deemed to control, directly or indirectly, Borrower or any of its
Subsidiaries, and Lenders shall not exercise, or be deemed to exercise, directly
or indirectly, a controlling influence over the management or policies of
Borrower or any of its Subsidiaries.

6. REPRESENTATIONS, WARRANTIES AND COVENANTS OF LENDERS.

Each Lender hereby represents and warrants to Borrower, severally and not
jointly, as follows:

6.1. Legal Power and Authority. It has all necessary power and authority to
execute, deliver and perform its obligations under this Agreement and to
consummate the transactions contemplated hereby. It is an entity duly organized
under the laws its jurisdiction of organization.

6.2. The Agreement. This Agreement has been duly and validly authorized,
executed and delivered by it.

6.3. No Conflicts. Neither the execution, delivery or performance of this
Agreement nor the consummation of any of the transactions contemplated hereby
will conflict with, violate, constitute a breach of or a default (with the
passage of time or otherwise) under (i) any agreement to which it is party,
(ii) any law applicable to it or (iii) any order, writ, judgment, injunction,
decree, determination or award binding upon or affecting it.

6.4. Purchase for Investment. It is purchasing the Subordinated Note for its own
account and not with a view to distribution and with no present intention of
reselling, distributing or otherwise disposing of the same. It has no present or
contemplated agreement, undertaking, arrangement, obligation, indebtedness or
commitment providing for, or which is likely to compel, a disposition of the
Subordinated Notes in any manner.

6.5. Accredited Investor. It is and will be on the Closing Date an “accredited
investor,” as such term is defined in Rule 501(a) of Regulation D promulgated
under the Securities Act (“Rule 501(a)”).

6.6. Financial and Business Sophistication. It has such knowledge and experience
in financial and business matters that it is capable of evaluating the merits
and risks of the prospective investment in the Subordinated Notes. It has relied
solely upon its own knowledge of, and/or the advice of its own legal, financial
or other advisors with regard to, the legal, financial, tax and other
considerations involved in deciding to invest in the Subordinated Notes.

6.7. Private Placement; No Registration of Securities. It understands and
acknowledges that the Subordinated Notes are being sold by Borrower without
registration under the Securities Act in reliance on the exemption from federal
and state registration set forth in, respectively, Rule 506 of Regulation D
promulgated under Section 4(2) of the Securities Act and Section 18 of the
Securities Act, or any state securities laws, and accordingly, may be resold,
pledged or otherwise transferred only if exemptions from the Securities Act and
applicable state securities laws are available to it. It further understands and
acknowledges that, except as set

 

15



--------------------------------------------------------------------------------

forth in Section 7, Borrower will not be obligated in the future to register the
Subordinated Note under the Securities Act or the Securities Exchange Act of
1934, as amended, or under any state securities laws. Neither the Placement
Agent nor Borrower has made or is making any representation, warranty or
covenant, express or implied, as to the availability of any exemption from
registration under the Securities Act or any applicable state securities laws
for the resale, pledge or other transfer of the Subordinated Notes, or that the
Subordinated Note(s) purchased by it will ever be able to be lawfully resold,
pledged or otherwise transferred.

6.8. Ability to Bear Economic Risk of Investment. It recognizes that an
investment in the Subordinated Notes involves substantial risk. It has the
ability to bear the economic risk of the prospective investment in the
Subordinated Notes, including the ability to hold the Subordinated Notes
indefinitely, and further including the ability to bear a complete loss of all
of it’s investment in Borrower.

6.9. No Offering Memorandum. It acknowledges that: (i) it is not being provided
with the disclosures that would be required if the offer and sale of the
Subordinated Notes were registered under the Securities Act, nor is it being
provided with any offering circular or prospectus prepared in connection with
the offer and sale of the Subordinated Notes; (ii) it has conducted its own
examination of Borrower and the Subsidiaries and the terms of the Subordinated
Notes to the extent it deems necessary to make its decision to purchase the
Subordinated Notes; and (iii) it has availed itself of public access to
financial and other information concerning Borrower and its Subsidiaries to the
extent it deems necessary to make its decision to purchase the Subordinated
Notes.

6.10. Information. It acknowledges that it and its advisors have been furnished
with all materials relating to the business, finances and operations of Borrower
that have been requested of it or its advisors and have been given the
opportunity to ask questions of, and to receive answers from, persons acting on
behalf of Borrower concerning terms and conditions of the transactions
contemplated by this Agreement in order to make an informed and voluntary
decision to enter into this Agreement.

6.11. Investment Decision. It has made its own investment decision based upon
its own judgment, due diligence and advice from such advisors as it has deemed
necessary and not upon any view expressed by any other person or entity,
including the Placement Agent. Neither such inquiries nor any other due
diligence investigations conducted by it or its advisors or representatives, if
any, shall modify, amend or affect its right to rely on Borrower’s
representations and warranties contained herein. It is not relying upon, and has
not relied upon, any advice, statement, representation or warranty made by any
person or entity by or on behalf of Borrower, including, without limitation, the
Placement Agent, except for the express statements, representations and
warranties of Borrower made or contained in this Agreement. Furthermore, it
acknowledges that the Placement Agent has not performed any due diligence review
on behalf of it; and (2) nothing in this Agreement or any other materials
presented by or on behalf of Borrower to it in connection with the purchase of
the Subordinated Notes constitutes legal, tax or investment advice.

 

16



--------------------------------------------------------------------------------

6.12. Placement Agent. It will purchase the Subordinated Note(s) directly from
Borrower and not from the Placement Agent and understands that neither the
Placement Agent nor any other broker or dealer has any obligation to make a
market in the Subordinated Notes.

6.13. Accuracy of Representations. It understands that each of the Placement
Agent and Borrower will rely upon the truth and accuracy of the foregoing
representations, acknowledgements and agreements in connection with the
transactions contemplated by this Agreement, and agrees that if any of the
representations or acknowledgements made by it are no longer accurate as of the
Closing Date, or if any of the agreements made by it are breached on or prior to
the Closing Date, it shall promptly notify the Placement Agent and Borrower.

7. REGISTRATION RIGHTS.

7.1. Legends.

7.1.1 The Lenders acknowledge that the Subordinated Notes have not been
registered under the Securities Act or under any state securities laws and agree
that all certificates or other instruments representing the Subordinated Notes
will bear the restrictive legend set forth in the form of Subordinated Note
attached hereto as Exhibit A.

7.1.2 In the event that any of the Subordinated Notes (1) are sold pursuant to a
registration statement under the Securities Act or (2) are eligible to be
transferred without restriction in accordance with Rule 144 under the Securities
Act, the Borrower shall promptly issue new certificates or other instruments
representing such Subordinated Notes, which shall not contain the restrictive
legend described in (i) above; provided that the Lenders surrender to the
Borrower the previously issued certificates or other instruments. Each Lender
acknowledges its primary responsibilities under the Securities Act and,
accordingly, will not sell or otherwise transfer the Subordinated Notes or any
interest therein without complying with the requirements of the Securities Act
and the rules and regulations promulgated thereunder and the requirements set
forth in this Agreement. Except as otherwise provided below, while the
below-referenced registration statement remains effective, each Lender may sell
Subordinated Notes in accordance with the plan of distribution contained in the
registration statement and if it does so it shall comply therewith and with the
related prospectus delivery requirements unless an exemption therefrom is
available or unless the Subordinated Notes are sold pursuant to Rule 144. Each
Lender, severally and not jointly with the other Lenders, agrees that if it is
notified by the Borrower in writing at any time that the registration statement
registering the resale of the Subordinated Notes is not effective or that the
prospectus included in such registration statement no longer complies with the
requirements of Section 10 of the Securities Act, such Lender will refrain from
selling such Subordinated Notes until such time as such Lender is notified by
the Borrower that such registration statement is effective or such prospectus is
compliant with Section 10 of the Exchange Act, unless such Lender is able to,
and does, sell such Subordinated Notes pursuant to (x) an available exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act ad in accordance with applicable state securities or blue sky
laws, as evidenced by a legal opinion of counsel reasonably satisfactory to the
Borrower, if requested, or (y) Rule 144 under the Securities Act.

 

17



--------------------------------------------------------------------------------

7.2. Registration.

7.2.1 Subject to the terms and conditions of this Agreement, the Borrower
covenants and agrees that as promptly as practicable after it becomes eligible
to file a Form S-3 shelf registration statement with the SEC under Rule 415 of
the Securities Act (a “Registration Statement”), upon the request in writing by
a Lender, the Borrower shall prepare and, within ninety (90) days of such
request, file a registration statement on an appropriate form covering all of
the Registrable Securities (as defined below), and the Borrower shall use
commercially reasonable efforts to cause such Registration Statement to be
declared or become effective as promptly as practicable and to keep such
Registration Statement continuously effective and in compliance with the
Securities Act and usable for the resale of such Registrable Securities for a
period from the date of its initial effectiveness until such time as there are
no Registrable Securities remaining, including by refiling such Registration
Statement or a new Registration Statement if the initial Registration Statement
expires.

7.2.2 The Borrower shall not be required to effect a registration with respect
to securities that are not Registrable Securities, or if the Borrower has
notified the Lenders and all other Holders that in the good faith judgment of
its Board of Directors, it would be materially detrimental to the Borrower or
its securityholders for such registration to be effected at such time, in which
event the Borrower shall have the right to defer such registration for a period
of not more than 90 days.

7.2.3 All Registration Expenses incurred in connection with any registration,
qualification or compliance hereunder shall be borne by the Borrower. All
Selling Expenses incurred in connection with any registrations hereunder shall
be borne by the holders of the securities so registered pro rata on the basis of
the aggregate offering or sale price of the securities so registered.

7.2.4 The Borrower shall use its commercially reasonable efforts after it
becomes eligible to file a Registration Statement and, for so long as there are
Registrable Securities outstanding, to take such actions as are under its
control to not become an ineligible issuer (as defined in Rule 405 under the
Securities Act). In addition, whenever required to effect the registration of
any Registrable Securities or facilitate the distribution of Registrable
Securities pursuant to an effective Registration Statement, the Borrower shall,
as expeditiously as reasonably practicable:

7.2.4.1 (furnish to the Holders and any underwriters such number of copies of
the applicable registration statement and each such amendment and supplement
thereto (including in each case all exhibits) and of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of Registrable Securities owned or to be distributed
by them;

7.2.4.2 use its commercially reasonable efforts to register and qualify the
securities covered by such registration statement under such other securities or
Blue Sky laws of such jurisdictions as shall be reasonably requested by the
Holders or any underwriter, to keep such registration or qualification in effect
for so long as such registration statement remains in

 

18



--------------------------------------------------------------------------------

effect, and to take any other action which may be reasonably necessary to enable
such seller to consummate the disposition in such jurisdictions of the
securities owned by such Holder; provided that the Borrower shall not be
required in connection therewith or as a condition thereto to qualify to do
business or to file a general consent to service of process in any such states
or jurisdictions;

7.2.4.3 notify each Holder of Registrable Securities at any time when a
prospectus relating thereto is required to be delivered under the Securities Act
of the happening of any event as a result of which the applicable prospectus, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing;

7.2.4.4 give commercially reasonable written notice to the Holders:

(A) when any registration statement filed pursuant to Section 7.2 or any
amendment thereto has been filed with the SEC (except for any amendment effected
by the filing of a document with the SEC pursuant to the Exchange Act) and when
such registration statement or any post-effective amendment thereto has become
effective;

(B) of any request by the SEC for amendments or supplements to any registration
statement or the prospectus included therein or for additional information;

(C) of the issuance by the SEC of any stop order suspending the effectiveness of
any registration statement or the initiation of any proceedings for that
purpose;

(D) of the receipt by the Borrower or its legal counsel of any notification with
respect to the suspension of the qualification of the Subordinated Notes for
sale in any jurisdiction or the initiation or threatening of any proceeding for
such purpose; and

(E) of the happening of any event that requires the Borrower to make changes in
any effective registration statement or the prospectus related to the
registration statement in order to make the statements therein not misleading
(which notice shall be accompanied by an instruction to suspend the use of the
prospectus until the requisite changes have been made).

7.2.5 Furnishing of Information.

7.2.5.1 Neither the Lenders nor any Holder shall use any free writing prospectus
(as defined in Rule 405 under the Securities Act) in connection with the sale of
Registrable Securities without the prior written consent of the Borrower.

 

19



--------------------------------------------------------------------------------

7.2.5.2 It shall be a condition precedent to the obligations of the Borrower to
take any action pursuant to this Section 7.2 the Lenders and/or the selling
Holders and the underwriters, if any, shall furnish to the Borrower such
information regarding themselves, the Registrable Securities held by them and
the intended method of disposition of such securities as shall be required to
effect the registered offering of their Registrable Securities.

7.2.6 With a view to making available to the Lenders and Holders the benefits of
certain rules and regulations of the SEC which may permit the sale of the
Registrable Securities to the public without registration, the Borrower agrees
to use its commercially reasonable efforts to:

7.2.6.1 make and keep public information available, as those terms are
understood and defined in Rule 144(c)(1) or any similar or analogous rule
promulgated under the Securities Act, at all times after the date of this
Agreement;

7.2.6.2 (A) file with the SEC, in a timely manner, all reports and other
documents required of the Borrower under the Exchange Act, and (B) if at any
time the Borrower is not required to file such reports, make available, upon the
request of any Holder, such information necessary to permit sales pursuant to
Rule 144A under the Securities Act (including the information required by Rule
144A(d)(4) under the Securities Act);

7.2.6.3 so long as any Lender or a Holder owns any Registrable Securities,
furnish to the Lenders or such Holder forthwith upon request: (A) a written
statement by the Borrower as to its compliance with the reporting requirements
of Rule 144 under the Securities Act, and of the Exchange Act; (B) a copy of the
most recent annual or quarterly report of the Borrower; and (C) such other
reports and documents as any Lender or Holder may reasonably request in availing
itself of any rule or regulation of the SEC allowing it to sell any such
securities to the public without registration; and

7.2.6.4 take such further action as any Holder may reasonably request, all to
the extent required from time to time to enable such Holder to sell Registrable
Securities without registration under the Securities Act.

7.2.7 The rights to cause the Company to register the Registrable Securities
granted pursuant to Section 7.2.1 may be assigned or otherwise conveyed, in a
transaction which complies with the requirements of the Securities Act and all
applicable state securities laws, by a Lender to a transferee or assignee of the
Subordinated Notes if, following such transfer or assignment, such transferee or
assignee (together with its Affiliates) holds Subordinated Notes with an
aggregate principal amount greater than or equal to ten percent (10%) of the
Subordinated Note Amount.

7.2.8 As used in this Section, the following terms shall have the following
respective meanings:

7.2.8.1 “Holder” means the Lenders and any other holder of Registrable
Securities to whom the registration rights conferred by this Agreement have been
transferred in compliance with this Agreement.

 

20



--------------------------------------------------------------------------------

7.2.8.2 “Holders’ Counsel” means one counsel for the selling Holders chosen by
Holders holding a majority interest in the Registrable Securities being
registered.

7.2.8.3 “Registrable Securities” means all Subordinated Notes, provided that,
once issued, such securities will not be Registrable Securities when (A) they
are sold pursuant to an effective registration statement under the Securities
Act, (B) they may be sold pursuant to Rule 144 under the Securities Act without
limitation thereunder on volume and without the requirement for the Borrower to
be in compliance with the current public information required under Rule
144(c)(1), (C) they shall have ceased to be outstanding or (D) they have been
sold in a private transaction in which the transferor’s rights under this
Agreement are not assigned to the transferee of the securities. No Registrable
Securities may be registered under more than one registration statement at any
one time.

7.2.8.4 “Registration Expenses” mean all expenses incurred by the Borrower in
effecting any registration pursuant to this Agreement (whether or not any
registration or prospectus becomes effective or final) or otherwise complying
with its obligations under this Section 7, including all registration, filing
and listing fees, printing expenses, fees and disbursements of counsel for the
Borrower, blue sky fees and expenses, expenses incurred in connection with any
“road show”, the reasonable fees and disbursements of Holders’ Counsel, and
expenses of the Borrower’s independent accountants in connection with any
regular or special reviews or audits incident to or required by any such
registration, but shall not include Selling Expenses.

7.2.8.5 “Selling Expenses” mean all discounts, selling commissions and stock
transfer taxes applicable to the sale of Registrable Securities and fees and
disbursements of counsel for any Holder (other than the fees and disbursements
of Holders’ Counsel included in Registration Expenses).

7.3. DTC. As promptly as practicable after any registration statement filed
pursuant to Section 7.2 hereof is declared effective, the Borrower shall use
commercially reasonable efforts to ensure the Registrable Securities shall be
eligible for clearance, settlement and trading in “book-entry” form through the
facilities of the Depository Trust Company (“DTC”). The Registrable Securities
will be represented by one or more definitive global securities in book-entry
form and will be deposited by or on behalf of the Borrower with DTC or its
designated custodian, and registered in the name of Cede & Co. The Borrower
agrees to comply with the representation letter of the Borrower to DTC relating
to the approval of the Registrable Securities by DTC for book-entry transfer.

8. INDEMNIFICATION AND CONTRIBUTION.

8.1 Indemnification by the Borrower. The Borrower agrees to indemnify and hold
harmless each Lender, its affiliates, directors, officers, partners, employees
and agents, and each person, if any, who controls any Lender within the meaning
of Section 15 of the Securities Act against any losses, claims, damages or
liabilities of any kind to which each Lender, affiliate, director, officer,
partner, employee, agent or such controlling person may become subject under the
Securities Act, the Exchange Act or other federal or state statutory law or
regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of the
Borrower, insofar as any such losses, claims, damages or liabilities (or actions
in respect thereof) arise out of or are based upon:

(i) any untrue statement of a material fact contained in any Borrower Report or
any registration statement, prospectus or any amendment or supplement thereto
filed or prepared pursuant to Section 7.2 hereof (a “Registration Document”); or

(ii) the omission or alleged omission to state, in any Borrower Report or any
Registration Document thereto, a material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

 

21



--------------------------------------------------------------------------------

Subject to the provisions hereof, the Borrower will reimburse, as incurred, each
Lender and its affiliates, directors, officers, employees, agents and each such
controlling persons for any legal or other expenses incurred by such person in
connection with investigating, defending against, settling, compromising, paying
or appearing as a third-party witness in connection with any such loss, claim,
damage, liability, expense or action in respect thereof; provided, however, the
Borrower will not be liable to the extent that (1) any untrue statements or
omissions, or alleged untrue statements or omissions, in any Registration
Document are based solely upon information regarding a Lender furnished to the
Borrower by such Lender expressly for use therein, or to the extent that such
information relates to such Lender or such Lender’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
by such Lender expressly for use in the Registration Document, or (2) the use by
such Lender of an outdated or defective prospectus that is a Registration
Document after the Borrower has notified such Lender in writing that such
prospectus is outdated or defective and prior to the receipt by such Lender of
an amended or supplemented prospectus, but only if and to the extent that
following the receipt of the amended or supplemented prospectus the misstatement
or omission giving rise to such loss, claim, damage, liability, expense or
action in respect thereof would have been corrected. The indemnity agreement set
forth in this Section shall be in addition to any liability that the Borrower
and the Bank may otherwise have to the indemnified parties.

8.2 Notifications and Other Indemnification Procedures. As promptly as
reasonably practicable after receipt by an indemnified party under this Section
of notice of the commencement of any action for which such indemnified party is
entitled to indemnification under Section 8.1, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section, notify the indemnifying party of the commencement thereof in writing;
but the omission to so notify the indemnifying party (i) will not relieve such
indemnifying party from any liability under Section 8.1 unless and only to the
extent it is materially prejudiced as a proximate result thereof and (ii) will
not, in any event, relieve the indemnifying party from any obligations to any
indemnified party other than the indemnification obligation provided in
Section 8.1. In case any such action is brought against any indemnified party,
and it notifies the indemnifying party of the commencement thereof, the
indemnifying party will be entitled to participate therein and, to the extent
that it may elect, jointly with any other indemnifying party similarly notified
by written notice delivered to the indemnified party promptly after receiving
the aforesaid notice from such indemnified party, to assume the defense

 

22



--------------------------------------------------------------------------------

thereof, with counsel reasonably satisfactory to such indemnified party;
provided, however, that if (i) the use of counsel chosen by the indemnifying
party to represent the indemnified party would present such counsel with a
conflict of interest, (ii) the defendants in any such action include both the
indemnified party and the indemnifying party, and the indemnified party shall
have concluded that a conflict may arise between the positions of the
indemnifying party and the indemnified party in conducting the defense of any
such action or that there may be one or more legal defenses available to it
and/or other indemnified parties that are different from or additional to those
available to the indemnifying party, or (iii) the indemnifying party shall not
have employed counsel reasonably satisfactory to the indemnified party to
represent the indemnified party within a reasonable time after receipt by the
indemnifying party of notice of the institution of such action, then, in each
such case, the indemnifying party shall not have the right to direct the defense
of such action on behalf of such indemnified party or parties and such
indemnified party or parties shall have the right to select separate counsel to
defend such action on behalf of such indemnified party or parties at the expense
of the indemnifying party. After notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof and
reasonable approval by such indemnified party of counsel appointed to defend
such action, the indemnifying party will not be liable to such indemnified party
under this Section for any legal or other expenses, other than reasonable costs
of investigation, subsequently incurred by such indemnified party in connection
with the defense thereof, unless (i) the indemnified party shall have employed
separate counsel in accordance with the proviso to the immediately preceding
sentence (it being understood, however, that in connection with such action the
indemnifying party shall not be liable for the fees and expenses of more than
one separate counsel (in addition to local counsel) in any one action or
separate but substantially similar actions in the same jurisdiction arising out
of the same general allegations or circumstances) or (ii) the indemnifying party
has authorized in writing the employment of counsel for the indemnified party at
the expense of the indemnifying party, in each of which cases the fees and
expenses of counsel shall be at the expense of the indemnifying party and shall
be paid as they are incurred. After such notice from the indemnifying party to
such indemnified party, the indemnifying party will not be liable for the costs
and expenses of any settlement of such action effected by such indemnified party
without the prior written consent of the indemnifying party (which consent shall
not be unreasonably withheld), unless such indemnifying party waived in writing
its rights under this Section, in which case the indemnified party may effect
such a settlement without such consent.

8.3 Settlements. No indemnifying party shall be liable under this Section for
any settlement of any claim or action (or threatened claim or action) effected
without its written consent, which shall not be unreasonably withheld, but if a
claim or action settled with its written consent, or if there be a final
judgment for the plaintiff with respect to any such claim or action, each
indemnifying party jointly and severally agrees, subject to the exceptions and
limitations set forth above, to indemnify and hold harmless each indemnified
party from and against any and all losses, claims, damages or liabilities (and
legal and other expenses as set forth above) incurred by reason of such
settlement or judgment. No indemnifying party shall, without the prior written
consent of the indemnified party (which consent shall not be unreasonably
withheld), effect any settlement or compromise of any pending or threatened
proceeding in respect of which the indemnified party is or could have been a
party, or indemnity could have been sought hereunder by the indemnified party,
unless such settlement (A) includes an unconditional written release of the
indemnified party, in form and substance satisfactory to the indemnified party,
from all

 

23



--------------------------------------------------------------------------------

liability on claims that are the subject matter of such proceeding and (B) does
not include any statement as to an admission of fault, culpability or failure to
act by or on behalf of the indemnified party. Notwithstanding the foregoing, if
at any time an indemnified party shall have requested an indemnifying party to
reimburse the indemnified party for legal or other expenses as contemplated by
this Section, the indemnifying party agrees that it shall be liable for any
settlement or compromise of, or consent to the entry of any judgment with
respect to, any pending or threatened action or claim effected without its
written consent if (i) such settlement is entered into more than 30 days after
receipt by such indemnifying party of the aforesaid request and (ii) such
indemnifying party shall not have reimbursed the indemnified party in accordance
with such request prior to the date of such settlement or compromise of, or
consent to the entry of such judgment.

9. TERMINATION. Lenders may terminate this Agreement (i) at any time prior to
the Closing Date by written notice signed by all Lenders to the Borrower if the
Lenders shall decline to purchase the Subordinated Notes for any reason
permitted by this Agreement or (ii) on the Closing Date if any condition
described in Section 3.2 is not fulfilled or waived in writing by the Lenders on
or prior to the Closing Date. Any termination pursuant to this Section shall be
without liability on the part of (a) the Borrower to the Lenders or (b) the
Lenders to the Borrower.

10. MISCELLANEOUS.

10.1. Prohibition on Assignment. Borrower may not assign, transfer or delegate
any of its rights under this Agreement, the Subordinated Notes or the Fiscal and
Paying Agency Agreement without the prior written consent of Lenders.

10.2. Time of the Essence. Time is of the essence of this Agreement.

10.3. Waiver or Amendment. No waiver or amendment of any term, provision,
condition, covenant or agreement herein contained shall be effective except with
the consent of the holders of not less than 67% in aggregate principal amount
(excluding any Subordinated Notes held by the Borrower or any of its affiliates)
of the Subordinated Notes at the time outstanding. No failure to exercise or
delay in exercising, by a Lender or any holder of the Subordinated Notes, of any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, power or privilege preclude any
other or further exercise thereof, or the exercise of any other right or remedy
provided by law. The rights and remedies provided in this Agreement are
cumulative and not exclusive of any right or remedy provided by law or equity.
No notice or demand on Borrower in any case shall, in itself, entitle Borrower
to any other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of Lenders to any other or further action in
any circumstances without notice or demand. No consent or waiver, expressed or
implied, by Lenders to or of any breach or default by Borrower in the
performance of its obligations hereunder shall be deemed or construed to be a
consent or waiver to or of any other breach or default in the performance of the
same or any other obligations of Borrower hereunder. Failure on the part of
Lenders to complain of any acts or failure to act or to declare an Event of
Default, irrespective of how long such failure continues, shall not constitute a
waiver by Lenders of their rights hereunder or impair any rights, powers or
remedies on account of any breach or default by Borrower.

 

24



--------------------------------------------------------------------------------

10.4. Severability. Any provision of this Agreement which is unenforceable or
invalid or contrary to law, or the inclusion of which would adversely affect the
validity, legality or enforcement of this Agreement, shall be of no effect and,
in such case, all the remaining terms and provisions of this Agreement shall
subsist and be fully effective according to the tenor of this Agreement the same
as though any such invalid portion had never been included herein.
Notwithstanding any of the foregoing to the contrary, if any provisions of this
Agreement or the application thereof are held invalid or unenforceable only as
to particular persons or situations, the remainder of this Agreement, and the
application of such provision to persons or situations other than those to which
it shall have been held invalid or unenforceable, shall not be affected thereby,
but shall continue valid and enforceable to the fullest extent permitted by law.

10.5. Revival of Liabilities. To the extent that a Lender receives any payment
on account of Borrower’s Liabilities and any such payment(s) and/or proceeds or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside, subordinated and/or required to be repaid to a trustee,
receiver or any other Person under any bankruptcy act, state or federal law,
common law or equitable cause, then to the extent of such payment(s) or proceeds
received, Borrower’s Liabilities or part thereof intended to be satisfied shall
be revived and continue in full force and effect, as if such payment(s) and/or
proceeds had not been received by a Lender and applied on account of Borrower’s
Liabilities; provided, however, if a Lender successfully contests any such
invalidation, declaration, set aside, subordination or other order to pay any
such payment and/or proceeds to any third party, the revived Borrower’s
Liabilities shall be deemed satisfied.

10.6. Notices. Any notice which any party hereto may be required or may desire
to give hereunder shall be deemed to have been given if in writing and if
delivered personally, or if mailed, postage prepaid, by United States registered
or certified mail, return receipt requested, or if delivered by a responsible
overnight courier, addressed:

 

  if to Borrower:    VantageSouth Bancshares, Inc.      3600 Glenwood Avenue,
Suite 300      Raleigh, NC 27612      Attention: Corporate Secretary   with a
copy to:   

Womble Carlyle Sandridge & Rice, LLP

Atlantic Station

271 17th Street, NW (Northwest), Suite 2400

Atlanta, GA 30363-1017

Attention: Steven S. Dunlevie

  if to Lenders:    To the addresses indicated on Schedule I.

or to such other address or addresses as the party to be given notice may have
furnished in writing to the party seeking or desiring to give notice, as a place
for the giving of notice, provided that no change in address shall be effective
until seven days after being given to the

 

25



--------------------------------------------------------------------------------

other party in the manner provided for above. Any notice given in accordance
with the foregoing shall be deemed given when delivered personally or, if
mailed, five (5) Business Days after it shall have been deposited in the United
States mails as aforesaid or, if sent by overnight courier, the Business Day
following the date of delivery to such courier.

10.7. Successors and Assigns. This Agreement shall inure to the benefit of the
parties and their respective heirs, legal representatives, successors and
assigns except that, unless a Lender consents in writing, no assignment made by
Borrower in violation of this Agreement shall be effective or confer any rights
on any purported assignee of Borrower.

10.8. No Joint Venture. Nothing contained herein or in any document executed
pursuant hereto and no action or inaction whatsoever on the part of a Lender,
shall be deemed to make a Lender a partner or joint venturer with Borrower.

10.9. Documentation. All documents and other matters required by any of the
provisions of this Agreement to be submitted or furnished to a Lender shall be
in form and substance satisfactory to such Lender.

10.10. Entire Agreement. This Agreement, the Subordinated Notes and the Fiscal
and Paying Agency Agreement along with the Exhibits thereto constitute the
entire agreement between the parties hereto with respect to the subject matter
hereof and may not be modified or amended in any manner other than by
supplemental written agreement executed by the parties hereto. No party, in
entering into this Agreement, has relied upon any representation, warranty,
covenant, condition or other term that is not set forth in this Agreement or in
the Subordinated Notes.

10.11. Choice of Law. This Agreement shall be governed by and construed in
accordance with the internal laws of North Carolina. Nothing herein shall be
deemed to limit any rights, powers or privileges which a Lender may have
pursuant to any law of the United States of America or any rule, regulation or
order of any department or agency thereof and nothing herein shall be deemed to
make unlawful any transaction or conduct by a Lender which is lawful pursuant
to, or which is permitted by, any of the foregoing.

10.12. No Third Party Beneficiary. This Agreement is made for the sole benefit
of Borrower and Lenders, and no other person shall be deemed to have any privity
of contract hereunder nor any right to rely hereon to any extent or for any
purpose whatsoever, nor shall any other person have any right of action of any
kind hereon or be deemed to be a third party beneficiary hereunder.

10.13. Legal Tender of United States. All payments hereunder shall be made in
coin or currency which at the time of payment is legal tender in the United
States of America for public and private debts.

10.14. Captions; Counterparts. Captions contained in this Agreement in no way
define, limit or extend the scope or intent of their respective provisions. This
Agreement may be executed by facsimile and in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute but one and the same instrument.

 

26



--------------------------------------------------------------------------------

10.15. Knowledge; Discretion. All references herein to Lenders’ or the
Borrower’s knowledge shall be deemed to mean the knowledge of such party based
on commercially reasonable inquiry. All references herein to Borrower’s
knowledge shall be deemed to refer to the knowledge of Borrower and each
Subsidiary. Unless specified to the contrary herein, all references herein to an
exercise of discretion or judgment by a Lender, to the making of a determination
or designation by a Lender, to the application of a Lender’s discretion or
opinion, to the granting or withholding of a Lender’s consent or approval, to
the consideration of whether a matter or thing is satisfactory or acceptable to
a Lender, or otherwise involving the decision making of a Lender, shall be
deemed to mean that such Lender shall decide using the reasonable discretion or
judgment of a prudent lender.

10.16. Waiver Of Right To Jury Trial. TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT
THAT IT MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY WAY IN
CONNECTION WITH THIS AGREEMENT OR THE SUBORDINATED NOTES, OR ANY OTHER
STATEMENTS OR ACTIONS OF BORROWER OR LENDERS. BORROWER ACKNOWLEDGES THAT IT HAS
BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS
WAIVER BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL. BORROWER
FURTHER ACKNOWLEDGES THAT (a) IT HAS READ AND UNDERSTANDS THE MEANING AND
RAMIFICATIONS OF THIS WAIVER, (b) THIS WAIVER HAS BEEN REVIEWED BY BORROWER AND
BORROWER’S COUNSEL AND IS A MATERIAL INDUCEMENT FOR LENDERS TO ENTER INTO THIS
AGREEMENT AND THE SUBORDINATED NOTES AND (c) THIS WAIVER SHALL BE EFFECTIVE AS
TO EACH OF SUCH TRANSACTION DOCUMENTS AS IF FULLY INCORPORATED THEREIN.

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Subordinated Note
Purchase Agreement to be executed under seal by their duly authorized
representatives as of the date first above written.

 

BORROWER: VantageSouth Bancshares, Inc.

By:

 

 

  Name:  

 

  Title:  

 

LENDER: By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

Schedule I

 

Lenders

  

Address

  

Principal Amount of

Subordinated Note

                 



--------------------------------------------------------------------------------

EXHIBIT A

 

 

SUBORDINATED NOTE

 

 

 

A-1